In an action to foreclose a mortgage, the defendant Steven Weiss appeals from (1) an order of the Supreme Court, Kings County (Dowd, J.), dated March 11, 1996, which denied his motion to set aside a foreclosure sale on the ground that his attorney was not served with notice of the sale pursuant to CPLR 2103, and (2) an order of the same court, dated July 30, 1996, which denied his motion, denominated as a motion for renewal and reargument, which was, in actuality, for reargument.
Ordered that on the Court’s own motion, the brief filed by the proposed intervenors-purchasers is stricken (see, 22 NYCRR 670.10); and it is further,
Ordered that the appeal from the order dated July 30, 1996, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated March 11, 1996, is affirmed; and it is further,
Ordered that the plaintiffs are awarded one bill of costs payable by the appellant.
Under the circumstances presented, the Supreme Court properly concluded that the plaintiffs’ service of the subject notice of foreclosure sale was sufficient (cf., Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 403).
We note that the brief filed by the proposed intervenors, the purchasers of the property, has not been considered on this ap*260peal. Since they neither appeared in the Supreme Court prior to entry of the orders appealed from, nor moved to intervene on this appeal, their brief has been stricken. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.